DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Rejections pending since the
Office Action mailed on November 01, 2021

All of the rejections under 35 U.S.C. 112(b) are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn.





Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to require “at least one wiring line laver provided in the layer of the surface of the substrate substantially arrayed with the electrode matrix array, wherein there are fewer wiring line layers than electrodes of the electrode matrix array; . . . .[italicizing by 113), but a nine-by-twenty matrix of electrodes (111).  Applicant’s Figures 5B-D, each in a different way, appear to show fewer wiring lines than electrodes. However, as will now be explained by the Examiner, in all of these embodiments (Figures 5A-D) there are in fact more wiring lines than electrodes of the electrode matrix array.  
Applicant’s specification states, 

    PNG
    media_image1.png
    136
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    113
    634
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    292
    610
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    357
    606
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    387
    606
    media_image5.png
    Greyscale

From these passages, it would be clear to one of ordinary skill in the art that each 
electrode in the electrode matrix implicitly has an associated wiring line that connects the respective electrode to the signal processing circuit or controller (e.g, 200 in Applicant’s Figuer 7).   One of skill in the art would understand that Applicant has not shown these additional wiring lines in the figures in order that the wiring lines used for temperature determination can be more easily seen. Providing a wiring line for each detection electrode and any reference electrode is conventional in the electrophysiological sensor art.  For example, 

    PNG
    media_image6.png
    412
    748
    media_image6.png
    Greyscale

		Hänni Figure 2 annotated.

    PNG
    media_image7.png
    259
    668
    media_image7.png
    Greyscale


Hänni Figure 3 annotated.


    PNG
    media_image8.png
    772
    727
    media_image8.png
    Greyscale

	Sugihara Figure 3 annotated.


    PNG
    media_image9.png
    900
    744
    media_image9.png
    Greyscale

Sugihara Figures 4 and 5 annotated.

necessary in order for the sensor device to operate, as Applicant has not disclosed any other way by which the electrodes could be used to make measurements.  So a more complete Applicant’s Figure 5A would appear as below and like Sugihara Figure 3 reproduced above


    PNG
    media_image10.png
    453
    727
    media_image10.png
    Greyscale

Thus, the sensor device will have one wiring line layer for each electrode plus at least one wiring line layer (113) that a temperature determiner uses as claimed.  That is, although not shown, there are in fact necessarily more wiring lines than electrodes of the electrode matrix array of the claimed sensor device and measurement apparatus.  

Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 8, 2022